Name: Commission Regulation (EEC) No 3848/86 of 17 December 1986 amending Regulation (EEC) No 643/86 laying down detailed rules for the application of the supplementary trade mechanism to the live plants and floriculture products listed in Annex XXII to the Act of Accession and imported into Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12. 86 Official Journal of the European Communities No L 357/17 COMMISSION REGULATION (EEC) No 3848/86 of 17 December 1986 amending Regulation (EEC) No 643/86 laying down detailed rules for the appli ­ cation of the supplementary trade mechanism to the live plants and floriculture products listed in Annex XXII to the Act of Accession and imported into Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, mental plants, roses, carnations and asparagus plumosus and those for rose bushes should be increased by 20 % and 40 % respectively for 1987 ; Whereas, in view of experience gained during the first year of application of those arrangements, provision should be made, in order to ensure stability on the Portu ­ guese market, for a seasonal break-down of the ceilings for certain of those products and for their adjustment to seasonal variations in Portuguese production ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 2297/86 (2), and in particular Article 7 ( 1 ) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (3), and in particular Article 5 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 574/86 (4) lays down detailed rules for the application of the supple ­ mentary trade mechanism ; Whereas Commission Regulation (EEC) No 643/86 of 28 February 1986 laying down detailed rules for the applica ­ tion of the supplementary trade mechanism to the live plants and floriculture products listed in Annex XXII to the Act of Accession and imported into Portugal (*), as amended by Regulation (EEC) No 2120/86 (f), fixes in particular the target ceilings provided for in Article 251 ( 1 ) of the Act of Accession for certain floricultural products falling within headings 06.02, 06.03 and 06.04 of the Common Customs Tariff for the period 1 March to 31 December 1986 : Article 1 Regulation (EEC) No 643/86 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . The target ceilings provided for in Article 251 ( 1 ) of the Act of Accession for the period 1 January to 31 December 1987 shall be as set out in the Annex hereto.' 2 . The second subparagraph of Article 1 (2) is deleted and the following paragraph 3 is added to that Article : '3 . For roses and carnations falling within subhea ­ ding ex 06.03 A and ornamental plants falling within heading ex 06.02 D (NIMEXE codes 06.02-96 and 06.02-99) of the Common Customs Tariff, the target ceilings shall be subdivided as set out in the Annex hereto.' 3 . The Annex is replaced by the Annex hereto. Whereas, in accordance with Article 251 (2) of the Act of Accession, the target ceilings must reflect a certain progress in relation to traditional trade flows so as to ensure a harmonious and gradual opening up of the market ; whereas, to that end, the target ceilings for orna (1) OJ No L 55, 1 . 3 . 1986, p. 106. 0 OJ No L 201 , 24. 7 . 1986, p. 3 . (3) OJ No L 367, 31 . 12. 1985, p. 7. 0 OJ No L 57, 1 . 3 . 1986, p. 1 . 0 OJ No L 60, 1 . 3 . 1986, p. 39. 0 OJ No L 185, 8 . 7. 1986, p. 8 . Article 2 This Regulation shall enter into force on 1 January 1987. No L 357/18 Official Journal of the European Communities 18 . 12. 86 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1986. For the Commission Frans ANDRIESSEN Vice-President 18 . 12. 86 Official Journal of the European Communities No L 357/19 ANNEX ¢ANNEX Target ceilings for the period 1 January to 31 December 1987 as provided for in the third subpa ­ ragraph of Article 251 CCT heading No Description Target ceiling units tonnes 06.02 Other live plants, including trees, shrubs, bushes, roots, cuttings and slips : ex D. Other :  Roses (')  Ornamental plants (2) target ceiling : total of which from 1 July to 31 December 225 580 366,6 183,3 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared : A. Fresh : target ceiling : total  Roses  Carnations of which ex I. from 1 June to 31 October  Roses  Carnations 352 800 3 661 200 117 000 1 220 000 06.04 Foliage, branches and other parts (other than flowers or buds) of trees, shrubs, bushes and other plants, and mosses, lichens and grasses, being goods of a kind suitable for bouquets or ornamental purposes, fresh, dried, dyed, bleached, impreg ­ nated or otherwise prepared, excluding the cutlowers and flower buds falling within heading 06.03 : ex B. Other :  Asparagus {Asparagus plumosus) 1,1 (') NIMEXE code 06.02-68 . 2) NIMEXE codes 06.02-96 and 06.02-99 .'